Citation Nr: 0909167	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  05-03 392	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for degenerative 
spondylosis and stenosis of the cervical spine.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1971 to 
November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.


FINDING OF FACT

The Veteran does not have degenerative spondylosis or 
stenosis of the cervical spine that is attributable to his 
active military service.


CONCLUSION OF LAW

The Veteran does not have degenerative spondylosis or 
stenosis of the cervical spine that is the result of disease 
or injury incurred in or aggravated during active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through a January 2003 notice letter, the 
RO notified the Veteran of the information and evidence 
needed to substantiate his claim.  By a March 2006 notice 
letter, the RO provided the general criteria for assigning 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the 
complete notice was not provided until after the RO initially 
adjudicated the Veteran's claim, the claim was properly re-
adjudicated in December 2004, which followed the January 2003 
and March 2006 notice letters.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376-77 (2006).

The Board also finds that the January 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
Consequently, a remand of this issue for further notification 
of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service treatment records 
(STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran identified a 
Dr. W., the Martinez VA Medical Center (VAMC), and the Loma 
Linda VAMC as treatment providers.  Available records from 
those facilities were obtained.  Additionally, records from 
the Social Security Administration (SSA) were requested and 
associated with the claims file.  Significantly, the Veteran 
has not otherwise alleged that there are any outstanding 
medical records probative of his claim on appeal that need to 
be obtained.  Additionally, in July 2003, the Veteran was 
afforded a examination, the report of which is of record.  
Thus, VA has properly assisted the Veteran in obtaining any 
relevant evidence.

II.  Analysis

In his June 2002 claim, the Veteran contends that his current 
cervical spine disability is the result of injuries sustained 
in service.  Specifically, in his November 2003 notice of 
disagreement, the Veteran attributes his current disability 
to several in-service incidences, particularly an injury 
sustained during a pugil stick exercise in basic training.  
Thus, the Veteran contends that service connection is 
warranted for degenerative spondylosis and stenosis of the 
cervical spine.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  
For certain chronic diseases, including arthritis, service 
incurrence or aggravation may be presumed if the disease is 
manifested to a compensable degree within a year of 
separation from qualifying military service.  38 U.S.C.A. 
§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2008).  

A review of the Veteran's post-service medical records 
reveals that the Veteran has received treatment for a 
cervical spine disability.  July 2002 treatment records from 
the Martinez VAMC indicate that the Veteran was diagnosed 
with mild to moderate canal stenosis and foraminal stenosis 
at C5-6 and C6-7 based on the results of a May 2002 MRI.  A 
January 2003 MRI report from the Loma Linda VAMC indicates 
that the Veteran has multilevel degenerative disease and 
neural foraminal narrowings, without any gross cord 
compression, at C4-5, C5-6, and C6-7.  A July 2003 
examination report indicates that the Veteran was diagnosed 
with spondylosis and skeletal muscle spasm of the cervical 
spine.  The earliest evidence of record of the Veteran's 
disability is the May 2002 MRI at the Martinez VAMC.  Thus, 
the Board finds that the Veteran has a current disability.  
In order for service connection to be warranted, the current 
disability must be linked to an in-service injury or disease.

A review of the Veteran's STRs reveals no treatment for or 
diagnosis of a cervical spine injury or disease.  The January 
1971 entrance examination report indicates that the Veteran's 
spine was normal and that he reported no back trouble of any 
kind.  In addition, the October 1972 separation examination 
also indicates that the Veteran's spine was normal.  At a 
January 2009 hearing, the Veteran stated that he had been 
informed that his STRs were unavailable because they were 
likely destroyed by fire.  Hearing Transcript at 5.  The 
Board notes that VA has heighted duties when the veteran's 
medical records have been destroyed.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  However, the case law 
does not establish a heightened benefit-of-the-doubt 
standard, only a heightened duty of the Board to consider 
applicability of the benefit-of-the-doubt doctrine, to assist 
the claimant in developing the claim, and to explain its 
decision.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  
Nonetheless, at the January 2009 hearing, the Veteran 
indicated that, although he received treatment for two low 
back injuries in service, he did not seek treatment for a 
cervical spine injury.  See Hearing Transcript at 4, 6-7, 13.  
Therefore, if any STRs are unavailable and not associated 
with the claims file, the Veteran has not contended that any 
missing records would include a record of treatment for a 
cervical spine injury.  Thus, the Board concludes that the 
Veteran's service records are silent as to treatment for or 
diagnosis of a cervical spine injury or disease.  

In support of his claim the Veteran submitted a lay statement 
from his cousin regarding the Veteran's contentions of 
sustaining a cervical spine injury during a pugil stick 
training exercise.  Although the Veteran's cousin is 
competent to testify as to that which he personally observed, 
he is not competent to provide a probative opinion on a 
medical matter such as the etiology or diagnosis of a 
disability.  See Layno v. Brown, 6 Vet. App. 465, 471 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, the Veteran's cousin is competent to testify that 
he observed the Veteran hit by pugil sticks as part of a 
training exercise and that the Veteran became unconscious 
during the exercise; however, the Veteran's cousin is not 
competent to conclude that the incident resulted in a 
cervical spine injury or that the incident is the etiological 
cause of the Veteran's current spondylosis or stenosis.

Additionally, at the January 2009 hearing, the Veteran stated 
that he sustained a cervical spine injury in October 2000 
while working at a freight delivery job.  Hearing Transcript 
at 8.  In an August 2008 medical consultation for SSA 
benefits with a Dr. C., the Veteran stated that, although he 
was struck by a pugil stick in service, his neck and back 
problems were not constant until after the October 2000 
incident.  Thus, because of the passage of many years between 
discharge from active service and the medical documentation 
of the claimed disability, and evidence of an intervening 
injury, the evidence is against the Veteran's claim of 
service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
Without competent evidence of an in-service injury or disease 
that is linked to the Veteran's current disability, service 
connection may not be awarded.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Additionally, given the 
passage of time before degenerative spondylosis was shown, it 
may not be concluded that any arthritis of the cervical spine 
was manifested to a compensable degree within a year of 
separation from active military service.  38 C.F.R. §§ 3.307, 
3.309.

The Board has considered the Veteran's written contentions, 
as well as those of his representative, with regard to the 
Veteran's claim of service connection.  Notably, the Veteran 
argues that the pugil stick incident is the direct cause of 
his current disability.  While the Board does not doubt the 
sincerity of his belief that his degenerative spondylosis and 
stenosis of the cervical spine are related to his active 
military service; as a lay person, without the appropriate 
medical training or expertise, he is not competent to provide 
a probative opinion on a medical matter such as the diagnosis 
or etiology of a current disability.  See Espiritu, 2 Vet. 
App. at 494.

For the foregoing reasons, the Board finds that the claim of 
service connection for degenerative spondylosis and stenosis 
of the cervical spine must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, because the 
preponderance of the evidence is against the Veteran's claim 
of service connection, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 
274 F.3d 1361, 1365 (Fed. Cir. 2001). 

ORDER

Service connection for degenerative spondylosis of the 
cervical spine or stenosis of the cervical spine is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


